SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

585
CAF 10-01948
PRESENT: SCUDDER, P.J., SMITH, FAHEY, AND LINDLEY, JJ.


IN THE MATTER OF DIANE K. MASON-CRIMI,
PETITIONER-APPELLANT,

                      V                           MEMORANDUM AND ORDER

MICHAEL J. CRIMI, SR., RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


TIMOTHY R. LOVALLO, BUFFALO, FOR PETITIONER-APPELLANT.

RANDY S. MARGULIS, WILLIAMSVILLE, FOR RESPONDENT-RESPONDENT.

RONALD M. CINELLI, ATTORNEY FOR THE CHILD, BUFFALO, FOR MICHAEL J.C.,
JR.


     Appeal from an order of the Family Court, Erie County (Debra L.
Givens, A.J.), entered September 14, 2010 in a proceeding pursuant to
Family Court Act article 6. The order, insofar as appealed from, did
not sanction respondent for an alleged violation of a prior order.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Matter of Mason-Crimi v Crimi ([appeal No.
1] ___ AD3d ___ [Apr. 27, 2012]).




Entered:    April 27, 2012                      Frances E. Cafarell
                                                Clerk of the Court